The reply is no answer to the plea, because it doth not traverse the time of doing the facts, alleged in the plea.
All a man’s personal estate, with certain exceptions, is liable for the payment of his taxes — and by the statute all his real estate which he is seized and possessed of: in fee, is made liable to the payment of his taxes; of consequence all other estate which may partake of the nature of both real and personal is liable: Whenever it becomes necessary to take property from the debtor to satisfy his just debts, so much, must be taken, as is necessary to satisfy the demand; but it ought to be taken in such a manner, as will be least prejudicial and distressing to *507the debtor: To take the whole of the plaintiff’s interest for three years, was not necessary, and must be very distressing to him; whereas to hare taken the whole of his estate in a part, would equally hare answered the demand, and left him the means of subsisting. And this is analogous to the] proceedings upon an elegit in Great Britain, where the debt is leried and satisfied from one-lialf of the profits of the land, etc.